894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Imogene BARNES, Debtor,Imogene BARNES, Plaintiff-Appellant,v.FIRST NATIONAL BANK, DAYTON, OHIO;  Danny Wells, Defendants-Appellees.
No. 89-3396.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1990.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
Imogene Barnes appeals pro se from the denial of her request for injunctive relief pending appeal of the dismissal of her Chapter 13 bankruptcy petition.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Barnes's bankruptcy petition was dismissed for failure to comply with an order of the bankruptcy court, and she appealed.  Following the dismissal, her real property was sold at a sheriff's sale.  She moved the district court for injunctive relief to void the sale.


3
Upon consideration of the record, we find no abuse of the district court's discretion in denying the request for injunctive relief.   See Christy v. City of Ann Arbor, 824 F.2d 489, 490-91 (6th Cir.1987), cert. denied, 108 S. Ct. 1013 (1988).  Any injury to the appellant in this case was outweighed by the consideration of her lack of likelihood of success on the merits of the appeal and the harm to third parties and the public interest which would occur by the granting of an injunction.   See Frisch's Restaurant, Inc. v. Shoney's, Inc., 759 F.2d 1261, 1263 (6th Cir.1985).


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.